MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2017 ME 88 
Docket:	      Pen-16-563	
Submitted	
  On	Briefs:	 April	27,	2017	
Decided:	     May	9,	2017	
	             	                                                                             	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                       IN	RE	MARIAH	Y.	et	al.	
	
	
ALEXANDER,	J.	

	       [¶1]		The	mother	of	Mariah	Y.	and	Jebediah	Y.	appeals	from	a	judgment	

of	the	District	Court	(Bangor,	Jordan,	J.)	terminating	her	parental	rights	to	the	

children	 pursuant	 to	 22	 M.R.S.	 §	 4055(1)(A)(1)(a)	 and	 (1)(B)(2)	 (2016).1		

Counsel	 for	 the	 mother	 filed	 a	 brief	 indicating	 that	 there	 were	 no	 arguable	

issues	 of	 merit	 in	 this	 appeal	 and,	 in	 an	 order	 dated	 February	 14,	 2017,	 we	

afforded	the	mother	the	opportunity	to	file	a	supplemental	brief.	

	       [¶2]	 	 Pursuant	 to	 that	 order,	 the	 mother	 filed	 a	 supplemental	 brief	

purporting	 to	 challenge	 the	 sufficiency	 of	 the	 evidence	 underlying	 the	

termination	 of	 her	 parental	 rights.	 	 The	 mother’s	 brief	 recounts	 how	 her	

history	as	a	victim	of	abuse	has	affected	her	and	her	capacity	to	care	for	her	


    1		The	father	of	the	children	is	deceased.		The	mother	has	an	older	daughter	who	is	the	subject	of	

a	 separate	 child	 protection	 matter	 and	 who	 was	 the	 victim	 of	 a	 sexual	 assault	 that	 led	 to	 the	
mother’s	felony	conviction.	
2	

children.		However,	the	mother’s	brief	does	not	demonstrate	any	error	in	the	

trial	court’s	findings	regarding	her	incapacity	to	care	for	Mariah	and	Jebediah	

as	 a	 result	 of	 her	 past	 conduct	 and	 her	 present	 incarceration.	 	 That	

incarceration	 will	 end,	 at	 the	 earliest,	 in	 October	 2017,	 a	 year	 after	 the	

termination	hearing	in	the	trial	court.	

	     [¶3]	 	 Based	 on	 competent	 evidence	 in	 the	 record,	 the	 court	 found,	 by	

clear	 and	 convincing	 evidence,	 that	 the	 mother	 was	 unable	 to	 protect	 the	

children	from	jeopardy	and	that	these	circumstances	were	unlikely	to	change	

within	 a	 time	 reasonably	 calculated	 to	 meet	 the	 children’s	 needs,	 see	 id.	

§	4055(1)(B)(2)(b)(i);	 was	 unable	 to	 take	 responsibility	 for	 the	 children	

within	 a	 time	 reasonably	 calculated	 to	 meet	 their	 needs,	 see	 id.	

§	4055(1)(B)(2)(b)(ii);	 failed	 to	 engage	 in	 a	 good	 faith	 rehabilitation	 and	

reunification	effort,	see	id.	§	4055(1)(B)(2)(b)(iv);	and	that	termination	of	her	

parental	 rights	 is	 in	 the	 children’s	 best	 interests,	 see	 22	 M.R.S.	

§	4055(1)(B)(2)(a).		See	In	re	Robert	S.,	2009 ME 18,	¶	15,	966 A.2d 894.		The	

court	based	this	decision	on	the	following	specific	findings	of	fact.	

	     [¶4]	 	 The	 mother	 was	 convicted	 of	 one	 count	 of	 gross	 sexual	 assault,	

17-A	M.R.S.	§	253(1)(B)	(2016),	and	three	counts	of	endangering	the	welfare	

of	 a	 child,	 17-A	 M.R.S.	 §	 554(1)(C)	 (2016).	 	 The	 mother	 initially	 admitted	 to	
                                                                                        3	

the	behaviors	that	constituted	the	sexual	abuse.		The	victim	of	the	gross	sexual	

assault	 was	 the	 mother’s	 oldest	 daughter,	 who	 was	 the	 subject	 of	 a	 separate	

child	 protection	 proceeding.	 	 As	 a	 result	 of	 the	 mother’s	 actions,	 a	 jeopardy	

order	 in	 this	 proceeding	 was	 entered	 based	 on	 the	 court’s	 finding	 that	 the	

children	were	in	jeopardy	to	their	health	and	welfare	in	the	care	and	custody	

of	their	mother	due	to	a	threat	of	sexual	abuse.		The	Department	was	relieved	

of	 its	 obligation	 to	 pursue	 reunification	 efforts	 with	 the	 mother	 because	 the	

court	 found	 the	 existence	 of	 a	 statutory	 aggravating	 factor.	 	 See	 22	 M.R.S.	

§§	4002(1-B)(A)(1),	4041(2)(A-2)(1)	(2016).	

	     [¶5]	 	 On	 May	 1,	 2015,	 the	 mother	 was	 sentenced	 to	 fifteen	 years’	

incarceration	 with	 all	 but	 three	 years	 suspended	 on	 the	 conviction	 for	 gross	

sexual	assault.		She	is	currently	serving	that	sentence	but	has	filed	a	petition	

for	 post-conviction	 review	 based	 on	 alleged	 defects	 in	 the	 trial	 and	 in	 trial	

counsel’s	representation.	

	     [¶6]		While	incarcerated,	the	mother	has	engaged	in	the	educational	and	

psychological	 services	 available	 to	 her.	 	 She	 has	 taken	 parenting	 classes	 and	

domestic	violence	classes,	and	has	attended	counseling.		She	also	enrolled	in	a	

sex	 offenders	 counseling	 group,	 but	 admitted	 she	 did	 so	 only	 to	 avoid	

returning	 to	 prison	 from	 the	 re-entry	 center	 where	 she	 is	 currently	 housed.		
4	

Despite	 having	 admitted	 to	 the	 abuse	 in	 her	 criminal	 trial,	 the	 mother	 now	

denies	having	committed	the	sexual	assault	at	all	and	is	adamant	that	she	does	

not	need	sex	offender	counseling.	

      [¶7]		The	children	have	been	placed	with	a	foster	family	and	have	done	

well	over	the	last	two	years	in	that	placement.		The	current	foster	parents	may	

be	willing	to	be	permanent	guardians,	but	they	have	not	yet	committed	to	that	

course.	

	     [¶8]	 	 The	 trial	 court	 acknowledged	 that,	 pursuant	 to	 22	 M.R.S.	

§	4055(1-A)(A)	 (2016),	 it	 could	 presume	 that	 the	 mother	 is	 unwilling	 or	

unable	to	protect	the	children	from	jeopardy	upon	finding	that	she	“has	acted	

toward	a	child	in	a	manner	that	is	heinous	or	abhorrent	to	society.”		The	trial	

court	 found	 by	 clear	 and	 convincing	 evidence	 that	 the	 gross	 sexual	 assault	

committed	by	the	mother	against	her	oldest	daughter	occurred	and	that	it	was	

heinous	or	abhorrent	to	society.	

      [¶9]	 	 Given	 these	 findings,	 the	 court	 adequately	 explained	 how	 the	

mother	 has	 failed	 to	 alleviate	 jeopardy,	 failed	 to	 engage	 in	 rehabilitative	

services,	 and	 failed	 to	 protect	 the	 children	 or	 be	 available	 to	 take	

responsibility	 for	 the	 children	 within	 a	 time	 reasonably	 calculated	 to	 meet	

their	 needs.	 	 See	 In	 re	 Cameron	 Z.,	 2016 ME 162,	 ¶¶	 17-18,	 150 A.3d 805;
                                                                                           5	

In	re	Brandi	 C.,	 1999 ME 68,	 ¶¶	 6-7,	 728 A.2d 679.	 	 The	 court	 did	 not	 err	 or	

abuse	its	discretion	in	determining	that	termination	of	the	mother’s	parental	

rights	is	in	the	children’s	best	interest.		See	In	re	M.B.,	2013 ME 46,	¶¶	40,	43,	

65 A.3d 1260.		Accordingly,	we	affirm	the	judgment.	

	        The	entry	is:	

                            Judgment	affirmed.	

	     	      	      	     	    	
	
Wendy	D.	Hatch,	Esq.,	Waterville,	and	the	Mother,	pro	se,	for	appellant	Mother	
	
Janet	T.	Mills,	Attorney	General,	and	Meghan	Szylvian,	Asst.	Atty.	Gen.,	Office	of	
the	Attorney	General,	Augusta,	for	appellee	Department	of	Health	and	Human	
Services	
	
	
Bangor	District	Court	docket	number	PC-2014-102	
FOR	CLERK	REFERENCE	ONLY